DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 8/26/2022 has been entered.

Response to Amendment

Acknowledgment is made that claims 21-39 and 41 are pending in the instant application.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 8/26/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 22, 26, 28, 29, 33, 35 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Joyce et al. (US 2013/0091550) hereinafter Joyce in view of Saib (US 2014/0053229) further in view of Yadav (US 2004/0064713) and further in view of Bezos (US 2013/0060857).


As for claim 21, Joyce teaches a method, comprising:
transmitting, by a client application executed by a computing device, a request to access at least one resource (paragraph [0042] describes each user device includes a client application to enable the user to download documents from an administration system; paragraph [0071] describes the client application transmits authentication information to request for a document), the request being transmitted to a management application executed by a server system (paragraph [0071] describes the client request is sent to an administration system; paragraph [0051] describes a services module of the administration system is designed to communicate with the client application ), the request being transmitted to the management application through a network connection with the computing device (paragraph [0048] describe a network which is a transmission medium that facilitates communication in any form), the request including credentials associated with a user of the computing device and an identifier associated with the computing device (paragraph [0071] describes the client’s authentication information; paragraph [0051] describes a client’s authentication information includes a user identification and a device identifier), and the client application being configured to prevent access to the at least one resource by at least one additional application executed by the computing device (paragraph [0057] describes the client application prevents other applications on the user device to access/process documents that are downloaded by the client application);
receiving, by the client application, the at least one resource (paragraph [0071] describes the client application downloads a newly-assigned or newly-shared document); 
receiving, by the client application, at least one rule defining at least one requirement that must be satisfied for the client application to provide access to the at least one resource (paragraph [0042] describes the client application enables a user of a device to download documents from the administration system and control user access to the documents in compliance with specific access rules).
Joyce fails to teach a request including a device profile describing a security attribute of the computing device;
at least one rule requiring that a mobile device management module be installed on a computing device, at least one rule further requiring that the computing device be in communication with a management application through a network connection, and the at least one rule further requiring that at least one additional computing device associated with a required entity be accessing at least one resource, the at least one rule corresponding to the security attribute, wherein the security attribute identifies a particular transport protocol enabled on the computing device.
Saib discloses
at least one rule requiring that a mobile device management module be installed on a computing device (paragraph [0036] describes each device includes software that can receive, process and govern policies provided by a policy server), the at least one rule further requiring that the computing device be in communication with a management application through a network connection (paragraph [0051] describes a policy server requires that a device leaves persistent HTTP or TCP  connection open to receive policies pushed by the policy server; paragraphs [0054]-[0055] describe a software runs on the server which is construed as a management application);
determining, by a client application, that at least a portion of the at least one rule is not satisfied (paragraph [0041] describes a policy enforcement component of a device which is construed as a client application (see also paragraph [0020] regarding software executed on user devices to control access to resources); paragraph [0043] describes the policy enforcement is responsible for initiating execution of policies by monitoring operating system to determine trigger conditions; Fig. 5, steps 502-505; paragraph [0062] describes the client device executes actions associated with the policy based on determination of whether and if a policy sent by the policy server specifies a trigger and whether or not the trigger has been satisfied); and,
causing, by the client application, the at least one resource to be inaccessible by the computing device (paragraphs [0044]-[0045] describe actions performed by the client device when a trigger module is activated, the actions include deleting files, securely deleting files, denying user access to files, denying application access to files etc.).
One of ordinary skill in the art at the time of the invention would have recognized the ability to utilize the teachings of Saib for perform actions on a client device based on policy pushed by a policy server. The teachings of Saib, when implemented in the Joyce system, will allow one of ordinary skill in the art to enforce resource access at a client device. One of ordinary skill in the art would be motivated to utilize the teachings of Saib in the Joyce system in order to control access to secure data stored locally on a client device and to ensure that a user’s access to secure data conforms to access privileges specified at the user device (Saib: paragraph [0022])). 
The combined system of Joyce and Saib fails to teach a request including a device profile describing a security attribute of a computing device;
at least one rule further requiring that at least one additional computing device associated with a required entity be accessing at least one resource, the at least one rule corresponding to the security attribute, wherein the security attribute identifies a particular transport protocol enabled on the computing device.
Yadav discloses a request including a device profile describing a security attribute of a computing device (paragraph [0023] describes a DSS manager communicates with a DSS enforcer using a combination of security values e.g. a specific set of communications protocols, a specific port and a specific routing path, the values are construed as a security attribute of the DSS manager);
at least one rule corresponding to a security attribute (paragraph [0024] describes a local policy database comprises entries, each entry identifies a particular combination i.e. security attribute for a file access request that may be granted), wherein the security attribute identifies a particular transport protocol enabled on a computing device (paragraphs [0023] and [0025] describe a DSS enforcer evaluates communication protocols of a DSS manager using a local policy database to grant access to data, the policy database comprises entries correspond to protocols that are accepted by the DSS enforcer).
One of ordinary skill in the art at the time of the invention would have recognized the ability to utilize the teachings of Yadav for granting access to data based on communication protocols using by devices. The teachings of Yadav, when implemented in the Joyce and Saib system, will allow one of ordinary skill in the art to enable devices to access data provided by host system. One of ordinary skill in the art would be motivated to utilize the teachings of Yadav in the Joyce and Saib system in order to prevent a hacker attack and generates subsequent actions to prevent the attack while it is in progress (Yadav: paragraph [0027]).
The combined system of Joyce, Saib and Yadav fails to teach at least one rule further requiring that at least one additional computing device associated with a required entity be accessing at least one resource.
Bezos discloses at least one rule further requiring that at least one additional computing device associated with a required entity be accessing at least one resource (paragraphs [0015]-[0016] and [0024] describe a content is being shared among devices presented at a meeting, the sharing of the content is performed by a sharing device transmits an authorization signal containing a requirement that receiving devices must have matching authorization signal to obtain the content).
One of ordinary skill in the art at the time of the invention would have recognized the ability to utilize the teachings of Bezos for having a policy that restricts resource accessing of client devices. The teachings of Bezos, when implemented in the Joyce, Saib and Yadav system, will allow one of ordinary skill in the art to enforce resource accessing. One of ordinary skill in the art would be motivated to utilize the teachings of Bezos in the Joyce, Saib and Yadav system in order to share content at a meeting without actually having to transmit the content from the sharing device to the receiving devices and provide an added level of security to ensure that only intended recipients receive the information to be shared (Bezos: paragraph [0024]). 

As for claim 22, the combined system of Joyce, Saib, Yadav and Bezos teaches wherein causing the at least one resource to be inaccessible by the computing device comprises causing the at least one resource to be erased from the computing device (Saib: paragraph [0025] describes a deleting action).

As for claim 26, the combined system of Joyce, Saib, Yadav and Bezos teaches causing, by the client application, a notification to be transmitted to an administrative entity associated with the at least one resource (Saib: paragraph [0062] describes client device reports the execution of the policy to the policy server; paragraph [0020] describes software executed on user devices to enforce policies i.e. client application).

As for claim 35, Joyce teaches a system comprising:
at least one processor (paragraph [0063] describes processors); and
a non-transitory computer-readable medium in communication with the at least one processor, wherein the at least one processor is configured to execute instructions embodied in the computer-readable medium to perform operations comprising (paragraph [0065] describes memory that stored instructions executed by the processors):
transmitting, by a client application executed by a computing device, a request to access at least one resource (paragraph [0042] describes each user device includes a client application to enable the user to download documents from an administration system; paragraph [0071] describes the client application transmits authentication information to request for a document), the request being transmitted to a management application executed by a server system (paragraph [0071] describes the client request is sent to an administration system; paragraph [0051] describes a services module of the administration system is designed to communicate with the client application ), the request being transmitted to the management application through a network connection with the computing device (paragraph [0048] describe a network which is a transmission medium that facilitates communication in any form), the request including credentials associated with a user of the computing device and an identifier associated with the computing device (paragraph [0071] describes the client’s authentication information; paragraph [0051] describes a client’s authentication information includes a user identification and a device identifier), and the client application being configured to prevent access to the at least one resource by at least one additional application executed by the computing device (paragraph [0057] describes the client application prevents other applications on the user device to access/process documents that are downloaded by the client application);
receiving, by the client application, the at least one resource (paragraph [0071] describes the client application downloads a newly-assigned or newly-shared document); 
receiving, by the client application, at least one rule defining at least one requirement that must be satisfied for the client application to provide access to the at least one resource (paragraph [0042] describes the client application enables a user of a device to download documents from the administration system and control user access to the documents in compliance with specific access rules).
Joyce fails to teach a request including a device profile describing a security attribute of a computing device;
at least one rule requiring that a mobile device management module be installed on a computing device, at least one rule further requiring that the computing device be in communication with a management application through a network connection, and the at least one rule further requiring that at least one additional computing device associated with a required entity be accessing at least one resource, the at least one rule corresponding to a security attribute, wherein the security attribute identifies a particular transport protocol enabled on the computing device.
Saib discloses
the at least one rule requiring that a mobile device management module be installed on the computing device (paragraph [0036] describes each device includes software that can receive, process and govern policies provided by a policy server), the at least one rule further requiring that the computing device be in communication with a management application through the network connection (paragraph [0051] describes a policy server requires that a device leaves persistent HTTP or TCP  connection open to receive policies pushed by the policy server; paragraphs [0054]-[0055] describe a software runs on the server which is construed as a management application);
determining, by the client application, that at least a portion of the at least one rule is not satisfied (paragraph [0041] describes a policy enforcement component of a device which is construed as a client application (see also paragraph [0020] regarding software executed on user devices to control access to resources); paragraph [0043] describes the policy enforcement is responsible for initiating execution of policies by monitoring operating system to determine trigger conditions; Fig. 5, steps 502-505; paragraph [0062] describes the client device executes actions associated with the policy based on determination of whether and if a policy sent by the policy server specifies a trigger and whether or not the trigger has been satisfied); and,
causing, by the client application, the at least one resource to be inaccessible by the computing device (paragraphs [0044]-[0045] describe actions performed by the client device when a trigger module is activated, the actions include deleting files, securely deleting files, denying user access to files, denying application access to files etc.).
One of ordinary skill in the art at the time of the invention would have recognized the ability to utilize the teachings of Saib for perform actions on a client device based on policy pushed by a policy server. The teachings of Saib, when implemented in the Joyce system, will allow one of ordinary skill in the art to enforce resource access at a client device. One of ordinary skill in the art would be motivated to utilize the teachings of Saib in the Joyce system in order to control access to secure data stored locally on a client device and to ensure that a user’s access to secure data conforms to access privileges specified at the user device (Saib: paragraph [0022])). 
The combined system of Joyce and Saib fails to teach a request including a device profile describing a security attribute of a computing device;
at least one rule further requiring that at least one additional computing device associated with a required entity be accessing at least one resource, the at least one rule corresponding to the security attribute, wherein the security attribute identifies a particular transport protocol enabled on the computing device.
Yadav discloses a request including a device profile describing a security attribute of a computing device (paragraph [0023] describes a DSS manager communicates with a DSS enforcer using a combination of security values e.g. a specific set of communications protocols, a specific port and a specific routing path, the values are construed as a security attribute of the DSS manager);
at least one rule corresponding to a security attribute (paragraph [0024] describes a local policy database comprises entries, each entry identifies a particular combination i.e. security attribute for a file access request that may be granted), wherein the security attribute identifies a particular transport protocol enabled on a computing device (paragraphs [0023] and [0025] describe a DSS enforcer evaluates communication protocols of a DSS manager using a local policy database to grant access to data, the policy database comprises entries correspond to protocols that are accepted by the DSS enforcer).
One of ordinary skill in the art at the time of the invention would have recognized the ability to utilize the teachings of Yadav for granting access to data based on communication protocols using by devices. The teachings of Yadav, when implemented in the Joyce and Saib system, will allow one of ordinary skill in the art to enable devices to access data provided by host system. One of ordinary skill in the art would be motivated to utilize the teachings of Yadav in the Joyce and Saib system in order to prevent a hacker attack and generates subsequent actions to prevent the attack while it is in progress (Yadav: paragraph [0027]) .
The combined system of Joyce, Saib and Yadav fails to teach at least one rule further requiring that at least one additional computing device associated with a required entity be accessing at least one resource.
Bezos discloses at least one rule further requiring that at least one additional computing device associated with a required entity be accessing at least one resource (paragraphs [0015]-[0016] and [0024] describe a content is being shared among devices presented at a meeting, the sharing of the content is performed by a sharing device transmits an authorization signal containing a requirement that receiving devices must have matching authorization signal to obtain the content).
One of ordinary skill in the art at the time of the invention would have recognized the ability to utilize the teachings of Bezos for having a policy that restricts resource accessing of client devices. The teachings of Bezos, when implemented in the Joyce, Saib and Yadav system, will allow one of ordinary skill in the art to enforce resource accessing. One of ordinary skill in the art would be motivated to utilize the teachings of Bezos in the Joyce, Saib and Yadav system in order to share content at a meeting without actually having to transmit the content from the sharing device to the receiving devices and provide an added level of security to ensure that only intended recipients receive the information to be shared (Bezos: paragraph [0024]). 

As for claim 36, the combined system of Joyce, Saib, Yadav and Bezos teaches wherein causing the at least one resource to be inaccessible by the computing device comprises causing the at least one resource to be erased from the computing device (Saib: paragraph [0025] describes a deleting action).

As for claims 28, 29 and 33. These claims listed all the same elements of 21, 22 and 26, respectively, but in a non-transitory computer readable storage media comprising executable instructions, which when executed  by a processor, cause the processor to perform operations (Joyce: paragraphs [0045]-[0046] describe computer readable storage mediums storing computer instructions executed by processors to perform functions).  Therefore, the supporting rational of the rejection to claims 21, 22 and 26 applies equally as well to claims 28, 29 and 33, respectively.

Claims 24, 25, 31, 32, 38 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Joyce (US 2013/0091550) in view of Saib (US 2014/0053229) and Yadav (US 2004/0064713) further in view of  Bezos (US 2013/0060875) and further in view of Barton et al. (US 2014/0032759), hereinafter Barton.

As for claim 24, the combined system of Joyce, Saib, Yadav and Bezos teaches wherein causing the at least one resource to be inaccessible by the computing device comprises causing an action to be performed (Saib: paragraphs [0044]-[0045] describe actions performed by the client device when a trigger module is activated, the actions include deleting files, securely deleting files, denying user access to files, denying application access to files etc.; Barton: paragraph [0384] describes a device wipe operation).
The combined system of Joyce, Saib, Yadav and Bezos fails to teach wherein an action is a device wipe.
Barton discloses wherein an action is a device wipe (paragraph [0384] describes a device wipe operation).
One of ordinary skill in the art at the time of the invention would have recognized the ability to utilize the teachings of Barton for performing action that restricts resource accessing from client devices. The teachings of Barton, when implemented in the Joyce, Saib, Yadav and Bezos system, will allow one of ordinary skill in the art to enforce resource accessing restrictions. One of ordinary skill in the art would be motivated to utilize the teachings of Barton in the Joyce, Saib, Yadav and Bezos system in order to ensure that improper access to enterprise resources are prevented.

As for claim 25, the combined system of Joyce, Saib, Yadav, Bezos and Barton teaches wherein causing the at least one resource to be inaccessible by the computing device comprises causing the computing device to be locked (Saib: paragraphs [0044]-[0045] describe actions performed by the client device when a trigger module is activated, the actions include deleting files, securely deleting files, denying user access to files, denying application access to files etc.; Barton: paragraphs [0576]-[0577] describe a policy that requires a device to have a lock screen in case the device is jailbroken or rooted).

As for claim 38, the combined system of Joyce, Saib, Yadav and Bezos teaches wherein causing the at least one resource to be inaccessible by the computing device comprises causing an action to be performed (Saib: paragraphs [0044]-[0045] describe actions performed by the client device when a trigger module is activated, the actions include deleting files, securely deleting files, denying user access to files, denying application access to files etc.).
The combined system of Joyce, Saib, Yadav and Bezos fails to teach wherein an action is a device wipe.
Barton discloses wherein an action is a device wipe (paragraph [0384] describes a device wipe operation).
One of ordinary skill in the art at the time of the invention would have recognized the ability to utilize the teachings of Barton for performing action that restricts resource accessing from client devices. The teachings of Barton, when implemented in the Joyce, Saib, Yadav and Bezos system, will allow one of ordinary skill in the art to enforce resource accessing restrictions. One of ordinary skill in the art would be motivated to utilize the teachings of Barton in the Joyce, Saib, Yadav and Bezos system in order to ensure that improper access to enterprise resources are prevented.

As for claim 39, the combined system of Joyce, Saib, Yadav, Bezos and Barton teaches wherein causing the at least one resource to be inaccessible by the computing device comprises causing the computing device to be locked (Saib: paragraphs [0044]-[0045] describe actions performed by the client device when a trigger module is activated, the actions include deleting files, securely deleting files, denying user access to files, denying application access to files etc.; Barton: paragraphs [0576]-[0577] describe a policy that requires a device to have a lock screen in case the device is jailbroken or rooted).

As for claims 31 and 32.  These claims listed all the same elements of 24 and 25, respectively, but in a non-transitory computer readable storage media comprising executable instructions, which when executed  by a processor, cause the processor to perform operations (Joyce: paragraphs [0045]-[0046] describe computer readable storage mediums storing computer instructions executed by processors to perform functions).  Therefore, the supporting rational of the rejection to claims 24 and 25 applies equally as well to claims 31 and 32, respectively.

Claims 23, 30 and 37  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Joyce (US 2013/0091550) in view of Saib (US 2014/0053229) and Yadav (US 2004/0064713) further in view of Bezos (US 2013/0060857) and further in view of Qureshi et al. (US 2014/0006347), hereinafter Qureshi.

As for claim 23, the combined system of Joyce, Saib, Yadav and Bezos teaches wherein causing the at least one resource to be inaccessible by the computing device comprises causing data to be erased from the computing device (Saib: paragraph [0025] describes data being removed from the client device).
The combined system of Joyce, Saib, Yadav and Bezos fails to teach wherein data is a client application.
Qureshi discloses wherein data is a client application (paragraph [0053] describes a mobile device’s enterprise application is removed).
One of ordinary skill in the art at the time of the invention would have recognized the ability to utilize the teachings of Qureshi for removing enterprise applications from client devices. The teachings of Qureshi, when implemented in the Joyce, Saib, Yadav and Bezos system, will allow one of ordinary skill in the art to enforce resource accessing restrictions. One of ordinary skill in the art would be motivated to utilize the teachings of Qureshi in the Joyce, Saib, Yadav and Bezos system in order to ensure that improper access to enterprise resources are prevented.

As for claim 37, the combined system of Joyce, Saib, Yadav and Bezos teaches wherein causing the at least one resource to be inaccessible by the computing device comprises causing data to be erased from the computing device (Saib: paragraph [0025] describes data being removed from the client device).
The combined system of Joyce, Saib, Yadav and Bezos fails to teach wherein data is a client application.
Qureshi discloses wherein data is a client application (paragraph [0053] describes a mobile device’s enterprise application is removed).
One of ordinary skill in the art at the time of the invention would have recognized the ability to utilize the teachings of Qureshi for removing enterprise applications from client devices. The teachings of Qureshi, when implemented in the Joyce, Saib, Yadav and Bezos system, will allow one of ordinary skill in the art to enforce resource accessing restrictions. One of ordinary skill in the art would be motivated to utilize the teachings of Qureshi in the Joyce, Saib, Yadav and Bezos system in order to ensure that improper access to enterprise resources are prevented.

As for claim 30, the claim lists all the same elements of claim 30, but in a non-transitory computer readable medium comprising executable instructions, which when executed by a processor, cause the processor to perform operations (Joyce: paragraphs [0045]-[0046] describe computer readable storage mediums storing computer instructions executed by processors to perform functions).   Therefore, the supporting rationale of the rejection to claim 23 applies equally as well to claim 30.

Claims 27 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Joyce (US 2013/0091550) in view of Saib (US 2014/0053229) and Yadav (US 2004/0064713) further in view of Bezos (US 2013/0060857) and further in view of Jones et al. (US 8,353,044), hereinafter Jones.

As for 27, the combined system of Joyce, Saib, Yadav and Bezos teaches all the limitations set forth above except causing, by a client application, a software update to be installed on a computing device.
Jones discloses causing, by a client application, a software update to be installed on a computing device (col. 6, lines 33-35 describe a virtualization layer is used to bring a computing device into compliance with an access control policy, the virtualization layer is construed as a client application; lines 23-42 describes a network access control policy requires that updates for various software programs to be installed on the computing device).
One of ordinary skill in the art at the time of the invention would have recognized the ability to utilize the teachings of Jones for installing updated programs on client devices. The teachings of Jones, when implemented in the Joyce, Saib, Yadav and Bezos system, will allow one of ordinary skill in the art to enforce resource accessing restrictions. One of ordinary skill in the art would be motivated to utilize the teachings of Jones in the Joyce, Saib, Yadav and Bezos system in order to provide remedy action so that a computing device is in compliance with access control policy.

As for claim 34, the claim lists all the same elements of claim 27, but in a non-transitory computer readable medium comprising executable instructions, which when executed by a processor, cause the processor to perform operations (Joyce: paragraphs [0045]-[0046] describe computer readable storage mediums storing computer instructions executed by processors to perform functions).   Therefore, the supporting rationale of the rejection to claim 27 applies equally as well to claim 34.

Claim 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Joyce (US 2013/0091550) in view of Saib (US 2014/0053229) and Yadav (US 2004/0064713) further in view of Bezos (US 2013/0060857) and further in view of Wenig et al. (US 6,286,098 B1) hereinafter Wenig.

As for claim 41, the combined system of Joyce, Saib, Yadav and Bezos teaches receiving, by the client application, data (Joyce: paragraph [0056] describes the client application receives documents sent by an administration system).
The combined system of Joyce, Saib, Yadav and Bezos fails to teach wherein data is a portion of an encryption key that has been divided between a computing device and at least one additional computing device.
Wenig discloses wherein data is a portion of an encryption key that has been divided between a computing device and at least one additional computing device (col. 12, lines 24 describe portions of an encryption key are distributed to multiple clients that are participate in a user session).
One of ordinary skill in the art at the time of the invention would have recognized the ability to utilize the teachings of Wenig for distributing portions of an encryption key to client devices. The teachings of Wenig, when implemented in the Joyce, Saib, Yadav and Bezos system, will allow one of ordinary skill in the art to identify events that performed by client during a session. One of ordinary skill in the art would be motivated to utilize the teachings of Jones in the Joyce, Saib, Yadav and Bezos and Wenig system in order to monitor communications between multiple clients and a server, the encryption key portions assigned to each client and server are retrieved to recreate a session that the clients have previously participated.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Beel et al. (US 2013/0067121) teach electronic tool and methods for meeting
Kawano et al. (US 6,697,836 B1) teach method and apparatus for controlling server
Qureshi et al.(US 9,143,530 B2) teach secure container for protecting enterprise data on a mobile device


Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013. The examiner can normally be reached M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. T. N/
Examiner, Art Unit 2459
/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459